Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 01/31/2022 have been fully considered.  Prior art Biggerstaff et al. has been used to address the new limitations.
Please see the rejection below for more detail.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1–5, 7 and 15–19 are rejected under 35 U.S.C. 103 as being unpatentable over Cheong (USPN US 7141165 B2) in view of Biggerstaff et al. (US PGPub 20180313178 A1).

    PNG
    media_image1.png
    568
    728
    media_image1.png
    Greyscale

Figure 1 - Cheong Annotated Fig. 3
Regarding Claim 1, Cheong discloses a plug for retaining a filter screen in a fluid port of a servo valve, the plug comprising: an annular body (14), the annular body comprising: opposed first and second axial annular end surfaces (Cheong Annotated Fig. 3); a radially inner surface extending between the first and second axial annular end surfaces (Cheong Annotated Fig. 3); a radially outer surface extending between the first and second axial annular end surfaces (Cheong Annotated Fig. 3); at least one recess formed in the radially inner surface (Cheong Annotated Fig. 3), but does not disclose a plurality of slots formed in the first axial annular end surface and extending into the at least one recess for providing access for the tool to the at least one recess.  
Biggerstaff teaches a plurality of slots (Fig. 22D) formed in the first axial annular end surface in order to remove and retain the filter (Para. 351).
It would have been obvious before the time of filing to a person having ordinary skill in the art to modify the annular body of Cheong with a plurality of slots as taught by Biggerstaff in order to remove and retain the filter and provide easy installation and alignment.
Per the Cheong–Biggerstaff combination, the first axial surface of Cheong (Cheong, Annotated Fig. 3) is modified to have the slots of Biggerstaff.
The Cheong–Biggerstaff combination teaches plurality of slots (Biggerstaff Fig. 22D) extending into the at least one recess (Cheong Annotated Fig. 3) wherein each slot comprises two opposing side surfaces with rounded top edges and rounded bottom edges (Biggerstaff Fig. 22D).  
The recitation “for receiving a tool for removing the plug from the port” is seen as intended use of a tool.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. (MPEP §2114.II).
The recitation “for providing access for the tool to the at least one recess” is seen as intended use of a tool.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations. (MPEP §2114.II).
Regarding Claim 2
Regarding Claim 3, Cheong–Biggerstaff combination teaches the plurality of slots comprises two diametrically opposed slots (Biggerstaff Fig. 22D).  
Regarding Claim 4, Cheong–Biggerstaff combination does not explicitly teach each slot has a radial width (Ws) between 40% to 100% of the radial width (WR) of the first axial annular end surface.  
It would have been obvious to one having ordinary skill in the art before the time of filing to size the slot according to the user’s need, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP §2144.05(I).  
Additionally, it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456 (CCPA 1955). A particular parameter must first be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation. In re Antonie, 559 F.2d 618 (CCPA 1977). “The law is replete with cases in which the difference between the claimed invention and the prior art is some range or other variable within the claims. . . . In such a situation, the applicant must show that the particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.” In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir.1990). Here, Applicant provides the range 40% to 100% without providing supporting information as to the ranges criticality.
Regarding Claim 5, Cheong–Biggerstaff combination does not explicitly teach each slot has a length (Ls) between 30% and 40% of the outer diameter (DPo) of the plug body measured between opposing points on the radially outer surface.  
Both claims 4 and 5 deal with ranges.  Therefore the same rational for the rejection of claim 4 applies to claim 5.
Regarding Claim 7, Cheong discloses servo valve comprising: a port (11) for receiving an working fluid; a filter screen (13) mounted in the port; and a plug as claimed in claim 1 that is interference fitted in the port to retain the filter screen in the port (Fig. 4).
Regarding Claim 15, Cheong–Biggerstaff combination teaches the side surfaces of each slot are parallel (Biggerstaff Fig. 22D).
Regarding Claim 16, Cheong–Biggerstaff combination teaches each slot comprises a radially outer slot surface with a rounded top edge (Biggerstaff Fig. 22D).
Regarding Claim 17, Cheong–Biggerstaff combination teaches the radially outer slot surface follows a curve of the first axial annular end surface and is parallel with the radially outer surface (Biggerstaff Fig. 22D).
Regarding Claim 18, Cheong–Biggerstaff combination teaches a first rounded edge where the radially inner surface meets the first axial annular end surface (Biggerstaff Fig. 22D).
Regarding Claim 16, Cheong–Biggerstaff combination teaches each slot extends radially from the radially inner surface, between an axial surface of the at least one recess and the first annular end surface, towards the radially outer surface, and .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angelisa L. Hicks whose telephone number is 571-272-9552. The examiner can normally be reached Monday-Friday (9:30AM-5:00PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig Schneider can be reached at 571-272-3607, Mary McMammon can be reached at 571-272-6007 or Kenneth Rinehart can be reaches at 571-272-4881. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Angelisa L. Hicks/
Primary Examiner
Art Unit 3753